PER CURIAM.
Debtor Marilyn Moss appeals the bankruptcy appellate panel’s affirmance of the bankruptcy court’s1 order holding the trustee was entitled to the turnover of bank account funds. Reviewing the bankruptcy court’s findings of fact for clear error and its conclusions of law de novo, see In re Zepecki, 277 F.3d 1041, 1045 (8th Cir.2002) (per curiam), we find no error. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Jerry W. Venters, United States Bankruptcy Judge for the Western District of Missouri.